FILED
                             NOT FOR PUBLICATION                             AUG 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT TOWNSEND,                                 No. 09-55452

               Plaintiff - Appellant,            D.C. No. 8:08-cv-00527-AG-AN

  v.
                                                 MEMORANDUM *
CHASE BANK USA, N.A.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Robert Townsend appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, violations of the federal and

California Fair Debt Collection Practices Acts (“FDCPA”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Townsend’s
request for oral argument is denied.
under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a

claim, Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 932 (9th Cir. 2007) (per

curiam), and for an abuse of discretion a denial of leave to amend, Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). We may affirm on any ground

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008), and we affirm.

      Townsend’s federal and California FDCPA claims arising from the Mann

Bracken letters are barred by the one-year statute of limitations. See 15 U.S.C.

§ 1692k(d); Cal. Civ. Code § 1788.30(f); Mangum v. Action Collection Serv., Inc.,

575 F.3d 935, 940 (9th Cir. 2009) (“[A] limitations period begins to run when the

plaintiff knows or has reason to know of the injury which is the basis of the

action.” (citation and internal quotation marks omitted)). Townsend fails to state a

claim under the federal or California FDCPA as to the Pallisades Collection letter

because the “least sophisticated debtor” would not “likely be misled” by

defendants’ letter. Guerrero, 499 F.3d at 934; see also 15 U.S.C. §§ 1692e-1692f;

Cal. Civ. Code §§ 1788.13, 1788.17. Accordingly, the FDCPA claims were

properly dismissed.

      The district court did not abuse its discretion by denying leave to amend to

file a fourth amended complaint. See Chodos, 292 F.3d at 1003.


                                          2                                     09-55452
      Townsend’s remaining contentions, including those concerning his RICO

and defamation claims, are unpersuasive.

      We treat Townsend’s request for judicial notice as citation of supplemental

authorities under Fed. R. App. P. 28(j).

      Townsend’s “Motion and Affidavit for Transcripts at Government Expense”

is denied.

      AFFIRMED.




                                           3                                09-55452